Citation Nr: 1725494	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-00 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the cervical spine (neck disability) from January 1, 2009, to January 30, 2011, and in excess of 30 percent since January 31, 2011.  

2.  Entitlement to an initial compensable disability rating for a deviated septum with residual allergic rhinitis status-post nasal surgery (nasal disability) from January 1, 2009, to January 30, 2011, and in excess of 10 percent since January 31, 2011.  

3.  Entitlement to an initial compensable disability rating for right wrist carpal tunnel syndrome.  

4.  Entitlement to an initial compensable disability rating for left wrist carpal tunnel syndrome.  

5.  Entitlement to service connection for a bilateral hip disorder. 

6.  Entitlement to service connection for facet syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to December 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 


FINDING OF FACT

The Veteran withdrew his claims of entitlement to a disability rating in excess of 10 percent and then in excess of 30 percent for a neck disability, a compensable disability rating and then in excess of 10 percent for a nasal disability, and compensable disability ratings for his right and left wrist carpal tunnel syndrome disabilities, and claims of entitlement to service connection for a bilateral hip disorder and facet syndrome in a February 2017 written statement. 



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issues of entitlement to a disability rating in excess of 10 percent and then in excess of 30 percent for a neck disability, a compensable disability rating and then in excess of 10 percent for a nasal disability, and compensable disability ratings for right and left wrist carpal tunnel syndrome disabilities, and claims of entitlement to service connection for a bilateral hip disorder and facet syndrome have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any claim that fails to allege a specific error of fact or law in the decision being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all of the issues on appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  Id. 

After a consultation with the Veteran, his representative submitted a written statement in February 2017 requesting that the current appeal be deemed complete because the Veteran indicated that he was satisfied with his current combined disability rating.  Accordingly, the representative withdrew the issues of entitlement to increased ratings for a neck disability, a nasal disability, and right and left carpal tunnel syndrome disabilities, and the issues of entitlement to service connection for a bilateral hip disorder and facet syndrome.  Thus, there are no allegations of errors of fact or law for appellate consideration.  38 C.F.R. § 20.202.  The Board does not have jurisdiction to review these claims and the appeal is therefore dismissed.



ORDER

The issue of entitlement to an initial disability rating in excess of 10 percent for a neck disability from January 1, 2009, to January 30, 2011, and in excess of 30 percent since January 31, 2011, is dismissed.  

The issue of entitlement to an initial compensable disability rating for a nasal disability from January 1, 2009, to January 30, 2011, and in excess of 10 percent since January 31, 2011, is dismissed.  

The issue of entitlement to an initial compensable disability rating for right wrist carpal tunnel syndrome is dismissed.

The issue of entitlement to an initial compensable disability rating for left wrist carpal tunnel syndrome is dismissed.  

The issue of entitlement to service connection for a bilateral hip disorder is dismissed. 

The issue of entitlement to service connection for facet syndrome is dismissed. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


